            Case 3:18-cv-01871-HZ      Document 80        Filed 07/20/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




ADI ACQUISITION CO., LLC,                            No. 3:18-cv-01871-HZ

                       Plaintiff,                    JUDGMENT

       v.

THEODORE L. VALLAS,


                       Defendant.

HERNÁNDEZ, District Judge:

       Pursuant to the Court's Findings of Fact and Conclusions of Law [ECF 73] entered after a

bench trial on June 10 and 11, 2020, judgment is hereby entered for Plaintiff and against

Defendant.

       Plaintiff is awarded: (i) damages in the amount of $2,456,095.45 as of January 31, 2020;

(ii) damages in the amount of $99,727.32 as of May 31, 2020, as established at trial by Plaintiff’s

Updated Exhibit 29; (iii) damages in the amount of $840.27 per day for interest accrued from

June 1, 2020 through entry of this judgment; (iv) post-judgment interest at a rate equal to the




1 – JUDGMENT
         Case 3:18-cv-01871-HZ         Document 80       Filed 07/20/20     Page 2 of 2




weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors

of the Federal Reserve System for the calendar week preceding the date of the Judgment; (v)

attorney fees in the amount of $55,506.60 and costs in the amount of $2,003.27 as of December

31, 2019; and (vi) attorney fees and costs incurred after January 1, 2020, as shall be determined

by the Court upon Plaintiff’s motion pursuant to Fed. R. Civ. P. 54(d) and granted pursuant to a

supplemental judgment.



                      July 20, 2020
       DATED:____________________________.



                                                    _________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 – JUDGMENT
